        Case 2:13-cr-00171-JHS Document 384 Filed 06/22/20 Page 1 of 19




                   IN THE UNITED STATES DISTRICT COURT

              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                  :

       v.                                 : CRIMINAL NO. 13-171-02

ASKIA WASHINGTON                          :


                GOVERNMENT’S RESPONSE TO DEFENDANT
               ASKIA WASHINGTON’S MOTION TO VACATE
            JUDGMENT AND DISMISS SUPERSEDING INDICTMENT


       Following a discovery process that yielded no evidence whatsoever of any racial

discrimination in the investigation or prosecution of this matter, defendant Askia

Washington filed a perfunctory motion to vacate the judgment and dismiss the

superseding indictment in this case. The motion should be denied.

       A.     Background.

       In this case, Washington was prosecuted in a “stash house sting,” in which he and

others conspired to steal 10 kilograms of cocaine from a stash house. The cocaine did not

exist, as the sting was devised by the Philadelphia office of ATF. The matter began when

Washington’s co-defendant, Dwight Berry, approached an ATF confidential informant

(CI) in late 2012 and told the CI he was interested in robbing drug dealers and users. The

CI then introduced Berry to an undercover agent, who purported to be familiar with a

stash house where 10 kilograms of cocaine could be found. Berry then gathered a robbery

crew, which included Washington and two others. After many meetings and phone calls,
        Case 2:13-cr-00171-JHS Document 384 Filed 06/22/20 Page 2 of 19




the men gathered on the day of the purported robbery – March 15, 2013 – with two guns

and other robbery accoutrements, when they were arrested by ATF. United States v.

Washington, 869 F.3d 193, 198-99 (3d Cir. 2017).

       Washington was convicted at trial of conspiracy to commit Hobbs Act robbery, in

violation of 18 U.S.C. § 1951 (Count One); attempted Hobbs Act robbery, in violation of

18 U.S.C. § 1951 (Count Two); conspiracy to possess with the intent to distribute five

kilograms or more of cocaine, in violation of 21 U.S.C. § 846 (Count Three); and

attempted possession of five kilograms or more of cocaine with intent to distribute, in

violation of 21 U.S.C. § 846 (Count Four). The jury acquitted Washington of a firearm

charge under 18 U.S.C. § 924(c), and the government then dismissed a firearm charge

under 18 U.S.C. § 922(g). The Court imposed a sentence of imprisonment of 22 years,

and other penalties.

       Before trial, Washington had moved for a hearing and discovery on the issue of

racial profiling and selective prosecution, alleging that he had been targeted for

prosecution by the government based on his race. He argued that the stash house sting

and similar investigations improperly targeted minorities. This Court denied the motion,

finding that Washington had failed to make the requisite threshold showing for such

discovery, under United States v. Armstrong, 517 U.S. 456 (1996), and United States v.

Bass, 536 U.S. 862 (2002) (per curiam),

       In Armstrong, the Supreme Court held that, to succeed on a selective prosecution

claim, a defendant “must demonstrate that the federal prosecutorial policy ‘had a

discriminatory effect and that it was motivated by a discriminatory purpose.’” 517 U.S. at

                                            -2-
        Case 2:13-cr-00171-JHS Document 384 Filed 06/22/20 Page 3 of 19




465, quoting Wayte v. United States, 470 U.S. 598, 608 (1985). In keeping with this

“rigorous standard” for proving a selective prosecution claim, the Court required “a

correspondingly rigorous standard for discovery in aid of such a claim,” and required the

defendant to present “some evidence tending to show the existence of the essential

elements of the defense, discriminatory effect and discriminatory intent.” Armstrong, 517

U.S. at 468. With respect to the discriminatory effect element, the Court held that a

defendant must make a “credible showing” that similarly situated defendants of other

races could have been prosecuted but were not. Id. at 469-70. The Court stated that the

standard for a selective prosecution claim “is a demanding one,” and “the showing

necessary to obtain discovery should itself be a significant barrier to the litigation of

insubstantial claims.” Id. at 463-64.

       On the basis of this standard, this Court denied discovery of other stash house

prosecutions. However, it ordered the government to release redacted portions of an ATF

policy manual on stash house sting operations, and defense counsel employed this

manual in cross-examination at trial.

       On appeal, the Third Circuit affirmed the conviction and sentence. It denied a

claim that Washington’s trial counsel was ineffective in opening the door on cross-

examination to revelation of a previous drug conviction of the defendant, and also denied

a due process challenge to imposition of a mandatory minimum sentence. The Court of

Appeals concluded, however, that remand was warranted for further consideration of

discovery respecting the claim of discrimination.



                                             -3-
        Case 2:13-cr-00171-JHS Document 384 Filed 06/22/20 Page 4 of 19




       The Third Circuit held that a different threshold for discovery applies where the

claim is of “selective law enforcement,” as opposed to the selective prosecution assertion

at issue in Armstrong. In contrast to discovery regarding a selective prosecution claim,

which may be initiated only upon a showing of “some evidence tending to show the

existence of the essential elements of the defense, discriminatory effect and

discriminatory intent,” Armstrong, 517 U.S. at 468, the Third Circuit stated: “Distinct

from what is required under Armstrong/Bass, a defendant need not, at the initial stage,

provide ‘some evidence’ of discriminatory intent, or show that (on the effect prong)

similarly situated persons of a different race or equal protection classification were not

arrested or investigated by law enforcement. However, the proffer must be strong enough

to support a reasonable inference of discriminatory intent and non-enforcement.” United

States v. Washington, 869 F.3d 193, 220-21 (3d Cir. 2017).

       The Court of Appeals made clear that the ultimate requirement of proof of a claim

of selective law enforcement – actual discriminatory intent and effect – is not changed.

Addressing the permissible scope of discovery, the Third Circuit explained: “Throughout,

the district court must be mindful that the end ‘goal’ of such a discovery motion is a valid

claim of selective enforcement under the heightened substantive standards, which we are

not asked to diminish or distinguish. If the district court’s initial or secondary inquiry

sees that destination recede or stand still, not advance, the court operates within its

discretion to deny additional discovery and to proceed to trial.” Id. at 221.

       With this direction, the parties commenced a discovery process here, subject to

this Court’s supervision. That process has come to an end, with the defendant now not

                                             -4-
        Case 2:13-cr-00171-JHS Document 384 Filed 06/22/20 Page 5 of 19




seeking further discovery, and moving to dismiss the case based on the information

produced.

       B.     The Information Revealed in Discovery.

       The facts revealed in discovery are not in dispute.

              1.     Defendant Washington was recruited by his co-conspirator.

       First, it is apparent that no racial discrimination occurred in the prosecution of

defendant Washington himself, in that he personally was not targeted by law

enforcement. Nor was his confederate, Berry, who led the robbery crew. Berry himself

approached a confidential informant (who was himself African-American) with the idea

of committing robberies, and the informant then introduced Berry to an undercover agent

(also African-American). Berry then recruited Washington and brought him into the

endeavor.

              2.     There is no evidence that the agents involved in this investigation
                     engaged in racial discrimination.

       Further, the government revealed, the key government agents in the matter have

never exhibited any racial animus or misconduct. The government reported that no

information exists that Special Agent John Bowman, who conducted this investigation,

Special Agent Patrick Edwards, who acted as the undercover contact with the

conspirators (and is himself African-American), and their direct supervisor, ever evinced

any conduct or made any statements consisting of racial bias or discrimination or

profiling.




                                            -5-
           Case 2:13-cr-00171-JHS Document 384 Filed 06/22/20 Page 6 of 19




               3.    There is no evidence that the agents involved in any other stash
                     house investigation in this Circuit engaged in any impropriety,
                     with one possible exception that proved irrelevant.

       At the Court’s direction, the government also produced voluminous information

regarding every other stash house sting investigation conducted by ATF in Pennsylvania,

New Jersey, and Delaware during the period from 2009 through 2014 – a total of 40

investigations. The government examined its records regarding the 36 law enforcement

officers involved as the case agent or undercover agent in the 40 investigations at issue

(this includes task force officers not employed by the federal government; in those

instances, we requested and received responses from the employing agencies). We found

and reported that there have been no disciplinary actions taken against any of these 36

officers on the basis of racial bias, discrimination, or profiling, and moreover, except in

two limited instances, the government had no evidence that any of these officers ever

engaged in or made any statements that could reasonably be described as racial bias,

discrimination, or profiling.

       One of those two instances was plainly immaterial.1 The other led to further

exploration in discovery. Specifically, the government reported:



       1
         Specifically, the government informed defense counsel that on March 25, 2019,
an African-American ATF agent made a complaint about the demeanor toward him
exhibited by TS, another ATF agent who earlier had been involved in one of the
Delaware stash house sting investigations, and in 2019 was serving as a supervisor in an
ATF office in Ohio. The government reported that ATF’s Internal Affairs Division
investigated the matter and recommended no disciplinary action. The matter was referred
to the Special Agent-In-Charge, who addressed the matter by counseling all individuals
involved. Washington has not raised any claim on the basis of this information. No one
involved had a role in the investigation in this case.
                                            -6-
        Case 2:13-cr-00171-JHS Document 384 Filed 06/22/20 Page 7 of 19




       Agent A [who is Italian-American] was involved in Operation Gold Rush (New
       Jersey). Years later, an internal affairs investigation was opened on November 2,
       2016, based in part on an allegation by a contractor, B [who is Pakistani-
       American], that while both were employed in the ATF field office in Philadelphia,
       A made recurring derogatory comments regarding people of Islamic faith, and on
       one occasion took a Quran from B’s work space and played a game of “hot
       potato” with it with other interns (an alleged incident that she did not herself
       witness). For his part, A said that he helped get B her position, and considered her
       a friend. He said that matters in the group turned sour when B competed with
       another employee for a position that neither ultimately received. A said that he
       joked with B and others about race/religion/ethnicity, and B even initiated some of
       the “jokes” that he thought might be insensitive to Muslims. A shared a copy of a
       photo text he received from B that in fact presents an effort at humor that is
       overtly racist.

The government further advised that the alleged incidents occurred between October

2015 and October 2016 in one ATF group in the Philadelphia office, with the specific

dates unknown, and that following a thorough internal affairs investigation no

disciplinary action was ultimately taken.

       Based on later inquiries approved by the Court, the government advised that

neither Agent Bowman nor Agent Edwards, the investigators in this case, had any

involvement in this later incident or even any awareness of it at the time. Further, there

was one other ATF employee who had played a part in the investigation years earlier of

defendant Washington and his associates, and who was assigned to the ATF group at

issue for a brief period in the 2015-2016 time frame, but he too confirmed that he was

unaware of any joking described by Agent A and did not participate in any such joking

during the limited times he was delegated to the group. Indeed, no one involved in the




                                            -7-
        Case 2:13-cr-00171-JHS Document 384 Filed 06/22/20 Page 8 of 19




2012-2013 Washington investigation is mentioned in the lengthy internal affairs report

regarding the 2015-2016 incident.

              4.     No white informant was told to engage in racial discrimination,
                     and none did.

       Washington further inquired whether any white informants in any of the stash

house sting investigations were instructed to target minorities. We responded that there is

no record of any such abhorrent instruction given, and we would take action if there

were. Further, the government explained in detail that ATF not only did not instruct

anyone to target minorities, but as a rule did not seek out any subjects at all; instead,

investigations began when informants or others learned of suspects’ already-articulated

interest in robberies. No informant was instructed to simply target people in the

community at random, of any race, in any case.

       The government provided detailed information describing each of the 40

investigations in the three states from 2009 through 2014. These summaries (which we

will also provide to the Court at its direction) revealed that in none of the cases did an

informant simply roam around a community and approach possible targets on a whim.

Every investigation was premised on information provided by or learned about the

suspect before any stash house scenario was approved and pitched.

       Matters arose, for instance, where a suspect openly bragged to an informant about

committing robberies; the informant overhead the suspect planning robberies; the suspect

asked the informant to provide information about persons and/or residences to rob; the

suspect asked the informant to participate in robberies; the informant learned that


                                             -8-
           Case 2:13-cr-00171-JHS Document 384 Filed 06/22/20 Page 9 of 19




suspects were en route to or had participated in robberies; and the informant was the

victim of a robbery committed by a suspect. Other cases developed based on information

originally presented by local law enforcement officials. In no case was an informant

directed, in the absence of any prior indication of a suspect’s interest, to raise the idea

himself.

          Further, no investigation was pursued based on an informant’s information alone.

That represented only the initial germ of the investigation. ATF protocols mandate that

only targets who show a propensity to do harm to the public through violent behavior, as

documented through, among other things, their criminal histories, admissions to others,

or reputation in the community, may be selected for further investigation through a home

invasion sting. Accordingly, no investigation was pursued until additional investigation

was conducted, including thorough record checks and inquiries of local law enforcement

authorities. And then no sting was initiated without approval at the highest levels of ATF.

          In short, none of the investigations was initiated unless ATF had advance

knowledge that a particular target was interested in committing robberies, based on

conduct or statements of the target. The point, after all, was to use a safe method for

apprehending those participating in such crimes. This case was typical. In defendant

Washington’s case, the target (co-defendant Berry) approached the informant (who was

African-American) with the idea, and the informant advised ATF that Berry was

inquiring about committing robberies. Once the operation was approved, the informant

pitched the ATF-developed scenario to Berry, who then brought in Washington and

others.

                                             -9-
       Case 2:13-cr-00171-JHS Document 384 Filed 06/22/20 Page 10 of 19




              5.     No similarly situated white individual was not prosecuted.

       The detailed information provided concerning the 40 investigations showed:

       •      There were 17 investigations in the three states in which individuals were
              charged. Of the defendants, 57 were African-American and 5 were
              Hispanic.

              In the same cases, 17 possible suspects who were African-American, 2
              possible suspects who were Hispanic, and 1 possible white suspect were
              identified, but not charged (almost always, regardless of race, because they
              did not appear at the planned robbery scene).

              In those investigations, there were 16 African-American informants, 4
              white informants, and 1 Hispanic informant. (Some matters involved the
              use of more than one informant.)

       •      There were 23 investigations in which no individual at all was charged.
              Those matters were often terminated when only one suspect had been
              identified before the investigation terminated, for the reasons set forth in
              the summary produced by the government. Accordingly, the full number of
              possible participants in these matters will never be known. Of the identified
              suspects in those matters, 40 were African-American, 6 were Hispanic, 3
              were white, and 1 was “Indian.”

              The investigations that did not lead to charges involved 15 African-
              American informants, 4 Hispanic informants, 3 white informants, and 1
              white undercover officer who provided information.

       The government provided an explanation regarding the reason that no charge was

brought against each uncharged suspect in every case (as noted earlier, by far the most

common reason that an investigation ended as to one or more suspects, regardless of their

race, was that the suspect did not show up for a first or subsequent meeting, in contrast to

the defendants in this case). The specific explanations regarding the four white uncharged

suspects in the 40 cases were as follows:

             In the “Broken Spoke” investigation (New Jersey), there were three
              African-American men prosecuted for attempting to commit a stash house

                                            - 10 -
       Case 2:13-cr-00171-JHS Document 384 Filed 06/22/20 Page 11 of 19




              robbery. Three others – one white and two African-American – were not
              charged, as they did not show up at the appointed time for commission of
              the robbery.

             In the “Bloodhound” investigation (New Jersey), there were 10 subjects –
              nine African-American and one white. None was prosecuted, because none
              appeared after a second meeting to continue the plot.

             In an investigation labeled “Newark HI Crew” (New Jersey), an informant
              principally had discussions with one of the two white suspects. But during
              the course of those discussions, entirely independently of the ATF
              investigation, that suspect continued to commit burglaries in northern New
              Jersey, for which he was arrested on multiple occasions by local authorities.
              Eventually, he was held by the state court, and received a five-year
              sentence. That ended any discussion with the ATF informant about a stash
              house robbery scenario, and thus also terminated any investigation of the
              suspect’s confederate.

       C.     Washington Has Not Established Selective Law Enforcement.

       As explained earlier, a claim of selective enforcement or prosecution requires a

showing of both discriminatory intent and discriminatory effect. The information

summarized above makes clear that Washington proves neither. Indeed, there is no

evidence whatsoever of either.

       Discriminatory intent. There is no proof of discriminatory intent, given that

Washington not targeted by law enforcement, and he was prosecuted because he

personally appeared and committed to engaging in the robbery. Washington was recruited

by Barry, who in turn himself volunteered for the mission.

       Further, the government has now confirmed that there is no information that any

agent who directed this investigation, or indeed any of 39 other similar investigations in

this area during a five-year period, has ever been disciplined for or reliably accused of

any discriminatory act at all, let alone engaged in a pernicious act of targeting an

                                           - 11 -
       Case 2:13-cr-00171-JHS Document 384 Filed 06/22/20 Page 12 of 19




individual for investigation or prosecution on the basis of race. Washington is left only to

cite the “racist and Islamophobic hijinks that took place at the Philadelphia ATF Field

Office before Washington was sentenced between an Italian-American agent and a

Pakistani-American contractor,” Mot. at 6, referring to instances of puerile humor that

took place over two years after the arrest in this case, involving people who had nothing

to do with this case.2

       The government also explained in detail how this case and every other one in the

region was initiated, showing that no one was targeted at all without information coming

to ATF’s attention of a suspect’s preexisting interest in committing robberies.

       Discriminatory effect. Further, there was also no discriminatory effect as defined

by the law, meaning no evidence that similarly situated persons of another race were not

investigated or prosecuted.



       2
         Washington complains that he was restricted in learning additional information
about possible racism in the Philadelphia field office, but this Court acted within its
discretion in denying the fishing expedition he had proposed. Washington had requested
production of “any information in possession of the Philadelphia field office of the ATF
which tend to show, between 2009 and 2014, that any of its agents, contractors or other
personnel uttered, either verbally or in writing, words that reasonably can be construed to
demonstrate racial bias/discrimination/profiling.” The government objected to this
request, estimating that, during the period from 2009 to 2014, there were approximately
125 people employed by the Philadelphia Field Division of ATF. The government stated:
“We have already examined the files of all case agents and undercover agents involved in
the present case and in the 39 other stash house sting investigations. There is no basis for
a wider investigation, which would reveal nothing about the conduct of the stash house
investigations. Even if one or more of the 125 employees did make an improper
statement or take an improper action (something that the undersigned is unaware of at
this time), that would not have any conceivable bearing on the proper conduct of this and
the dozens of other stash house investigations in which they were not the decision-
making investigators.”
                                           - 12 -
       Case 2:13-cr-00171-JHS Document 384 Filed 06/22/20 Page 13 of 19




      The requirements for a selective-prosecution claim draw on “ordinary equal
      protection standards.” [Wayte v. United States, 470 U.S. 598, 608 (1985).] The
      claimant must demonstrate that the federal prosecutorial policy “had a
      discriminatory effect and that it was motivated by a discriminatory purpose.” Ibid.;
      accord, Oyler [v. Bowles, 368 U.S. 448, 456 (1962)]. To establish a discriminatory
      effect in a race case, the claimant must show that similarly situated individuals of
      a different race were not prosecuted. This requirement has been established in our
      case law since Ah Sin v. Wittman, 198 U.S. 500 (1905). Ah Sin, a subject of China,
      petitioned a California state court for a writ of habeas corpus, seeking discharge
      from imprisonment under a San Francisco County ordinance prohibiting persons
      from setting up gambling tables in rooms barricaded to stop police from entering.
      Id., at 503. He alleged in his habeas petition “that the ordinance is enforced ‘solely
      and exclusively against persons of the Chinese race and not otherwise.’” Id., at
      507. We rejected his contention that this averment made out a claim under the
      Equal Protection Clause, because it did not allege “that the conditions and
      practices to which the ordinance was directed did not exist exclusively among the
      Chinese, or that there were other offenders against the ordinance than the Chinese
      as to whom it was not enforced.” Id., at 507-508.

      The similarly situated requirement does not make a selective-prosecution claim
      impossible to prove. Twenty years before Ah Sin, we invalidated an ordinance,
      also adopted by San Francisco, that prohibited the operation of laundries in
      wooden buildings. Yick Wo [v. Hopkins, 118 U.S. 356, 374 (1886)]. The plaintiff
      in error successfully demonstrated that the ordinance was applied against Chinese
      nationals but not against other laundry-shop operators. The authorities had denied
      the applications of 200 Chinese subjects for permits to operate shops in wooden
      buildings, but granted the applications of 80 individuals who were not Chinese
      subjects to operate laundries in wooden buildings “under similar conditions.” Ibid.

Armstrong, 517 U.S. at 465-66. Thus, the Third Circuit confirmed in this case:

      We start with a point of commonality. Substantive claims of selective prosecution
      and selective enforcement are generally evaluated under the same two-part test,
      which is derived from a line of seminal Supreme Court cases about the collision
      between equal protection principles and the criminal justice system. A defendant
      challenging a criminal prosecution at either the law enforcement or prosecution
      inflection points must provide “clear evidence” of discriminatory effect and
      discriminatory intent (the latter is sometimes referred to as “discriminatory
      purpose”). Meeting this standard generally requires evidence that similarly
      situated individuals of a difference [sic] race or classification were not prosecuted,
      arrested, or otherwise investigated.

Washington, 869 F.3d at 214.

                                          - 13 -
       Case 2:13-cr-00171-JHS Document 384 Filed 06/22/20 Page 14 of 19




       Washington has not produced any evidence at all of discriminatory effect, let

alone “clear evidence.” As set forth above, there were 132 suspects identified in the

course of the investigations at issue, only four of those people were white, and none was

similarly situated to Washington in that none committed to a stash house robbery. As

explained in detail above, each of these white suspects was not charged because he did

not commit to a robbery. Therefore, as a matter of law, there is no showing here of

discriminatory effect. See, e.g., United States v. Al Hedaithy, 392 F.3d 580, 607-08 &

n.24 (3d Cir. 2004) (rejecting under Armstrong/Bass a selective prosecution discovery

request premised on newspaper articles showing rampant cheating on a standardized test:

“The defect in Al Hedaithy’s proffer is that none of this evidence indicates that similarly

situated persons were treated differently. Demonstrating that thousands of other people

have also cheated on the [ ] exam does nothing to identify persons who are similarly

situated”).

       Washington states, “persons of color comprised 50% of the individuals who were

not arrested or prosecuted whereas 100% of the similarly situated four white individuals

were not arrested or prosecuted.” Mot. at 6. But in fact, every person who was not

prosecuted, of every color, was not arrested or prosecuted for the same reason – he did

not appear to commit a robbery. And every person who was prosecuted was prosecuted

for the same reason – he, like Washington here, committed to the illegal endeavor.

       It is clear that there is no evidence in the investigations at issue of white persons

(indeed, people of any race) who are similarly situated to Washington in that they

endeavored and appeared to commit a stash house robbery, but were not charged. On top

                                            - 14 -
       Case 2:13-cr-00171-JHS Document 384 Filed 06/22/20 Page 15 of 19




of that, as explained above, there is a cogent explanation for every investigation that

involved no targeting at all. Washington charges that “informants of color targeted

individuals of all races whereas 100% [of] the similarly situated six white informants

targeted African-Americans exclusively,” Mot. at 6, but in fact there is no evidence that

anyone “targeted” anyone.

       In his motion to dismiss, Washington just makes the conclusory statement that

“[t]he discovery shows ‘clear evidence’ of discriminatory effect and discriminatory intent

on the part of the agents who investigated Washington in this matter. The discovery

further shows that similarly situated white individuals were not arrested or prosecuted.”

Mot. at 3. Yet he points to no evidence whatsoever of any misconduct ever by “the agents

who investigated Washington in this matter,” nor does he identify a single “similarly

situated white individual[ who was] not arrested or prosecuted.”

       He simply cites statistics about the people who were prosecuted, but that is

unavailing. The Supreme Court has repeatedly made clear that a simple showing that

members of one race were disproportionately charged does not suffice to demonstrate

that similarly situated members of another race were not prosecuted.

       Notably, in Armstrong itself, defendants charged with crack cocaine offenses

asserted that they were selectively prosecuted by federal authorities on the basis of their

race. They presented an affidavit attesting that, in 24 drug trafficking cases handled by

the Federal Defender in the district at issue in one year, all of the defendants were black.

The Supreme Court held that this showing did not prove discriminatory effect, or even

justify further discovery, given that there was no showing “that similarly situated

                                           - 15 -
       Case 2:13-cr-00171-JHS Document 384 Filed 06/22/20 Page 16 of 19




individuals of a different race were not prosecuted.” Armstrong, 517 U.S. at 465. “The

study failed to identify individuals who were not black and could have been prosecuted

for the offenses for which respondents were charged, but were not so prosecuted.” Id.

       United States v. Bass, 536 U.S. 862 (2002), repeated this conclusion. In that case,

a federal grand jury charged Bass with the intentional killing of two individuals, and the

government filed a notice of intent to seek the death penalty. Bass, an African-American,

raised a selective prosecution claim and sought discovery regarding racial bias in the

government’s death-penalty decision process. In support of his claim of selective

prosecution, Bass presented a Department of Justice report that showed a significant

difference between the percentage of white and black prisoners charged by the United

States with death-eligible crimes. The DOJ report also showed that the United States

entered into a plea bargain with 48 percent of white defendants against whom it sought

the death penalty, but only 25 percent of black defendants. In addition to the statistical

evidence, Bass introduced evidence of statements by high-ranking Justice Department

officials, including former Attorney General Reno and Deputy Attorney General Holder,

who expressed concern over the significant racial disparities uncovered by the Justice

Department’s own report.

       The district court found that Bass had presented sufficient evidence of racial bias

in the death-penalty process to justify further discovery. The government refused to

comply with the district court’s discovery order, and the district court sanctioned the

government by dismissing its notice of intent to seek the death penalty. The Sixth Circuit

affirmed the district court’s discovery order. The Supreme Court, in a unanimous per

                                            - 16 -
       Case 2:13-cr-00171-JHS Document 384 Filed 06/22/20 Page 17 of 19




curiam opinion, summarily reversed the Sixth Circuit, relying on the Armstrong opinion

and the absence of any showing of discrimination in particular cases. Bass, 536 U.S. at

862-64. The Court explained that statistical data alone was insufficient, in the absence of

proof regarding particular similarly situated persons who were treated differently than the

defendant. The Court concluded: “Under Armstrong, therefore, because respondent failed

to submit relevant evidence that similarly situated persons were treated differently, he

was not entitled to discovery.” Bass, 536 U.S. at 863-64.

       The present case is different only in that discovery was permitted, because of the

different context of a claim of selective law enforcement. But the ultimate legal standard

is the same, and the discovery process did nothing to advance the defendant’s claim. At

the end of the day, he relies only on statistics, without any evidence whatsoever of a

similarly situated person of a different race who was not prosecuted, nor, for good

measure, any evidence of any discriminatory intent by any government actor.

       In sum, there is no evidence in this case that the agents who investigated this

matter acted with any discriminatory intent. There is no evidence in this case that, in any

similar investigation during a five-year period in this region, any such misconduct

occurred. And there is no evidence in this case that any similarly situated person of

another race was not prosecuted. There is accordingly no support for either of the

required showings in a selective enforcement or prosecution claim, and the defendant’s

motion must be denied.




                                           - 17 -
Case 2:13-cr-00171-JHS Document 384 Filed 06/22/20 Page 18 of 19




                             Respectfully yours,

                             WILLIAM M. McSWAIN
                             United States Attorney


                             /s Robert A. Zauzmer
                             ROBERT A. ZAUZMER
                             Assistant United States Attorney
                             Chief of Appeals




                             - 18 -
       Case 2:13-cr-00171-JHS Document 384 Filed 06/22/20 Page 19 of 19




                            CERTIFICATE OF SERVICE

      I hereby certify that this pleading has been served on the Filing User identified

below through the Electronic Case Filing (ECF) system:


                    Mark S. Greenberg, Esq.
                    920 Lenmar Drive
                    Blue Bell, PA 19422


                                         /s Robert A. Zauzmer
                                         ROBERT A. ZAUZMER
                                         Assistant United States Attorney


Dated: June 22, 2020.
